              Case 1:21-cv-03385-NRB Document 14 Filed 06/15/21 Page 1 of 1

                                                       Boca Raton               Melville                     San Diego
                                                       Chicago                  Nashville                    San Francisco
                                                       Manhattan                Philadelphia                 Washington, D.C.



  David A. Rosenfeld
  drosenfeld@rgrdlaw.com


                                                            June 15, 2021

                                                                                                                                     VIA ECF

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan U.S. Courthouse
U.S. District Court, Southern District of New York
500 Pearl St.
New York, NY 10007-1312

           Re:       City of St. Clair Shores Police and Fire Retirement System v. Credit Suisse Group
                     AG, No. 1:21-cv-3385-NRB (S.D.N.Y.)

Dear Judge Buchwald:

        My firm has been retained to file a motion in the above-referenced action pursuant to the
Private Securities Litigation Reform Act of 1995 (“PSLRA”) for appointment as lead plaintiff and
for approval of selection of counsel. Pursuant to the PSLRA, this motion must be made by any class
member who wishes to seek appointment as a lead plaintiff (regardless of whether they filed a
complaint), no later than 60 days following the publication of the notice that was issued advising
investors of the pendency of the action. See 15 U.S.C. §78u-4(a)(3)(A)-(B). Notice in this matter
was issued on April 16, 2021; accordingly, motions must be filed no later than today.

         Your Honor’s Individual Practices require a pre-motion conference before making any
motion. We respectfully request leave from complying with this practice because the motion is
statutorily required to be filed by today and we are unaware of which other class members, if any,
will also seek appointment as lead plaintiff. Indeed, until the e-filing deadline expires at midnight
tonight, there is no way to know who will seek appointment as lead plaintiff, and without all necessary
parties at a pre-motion conference, there is no practicable way to effectively narrow or resolve the
relief sought by our motion at this time.

       Accordingly, we respectfully request that Your Honor’s pre-motion conference requirement
be waived in this narrow instance.

                                                               Respectfully submitted,



                                                               DAVID A. ROSENFELD

CC: All counsel of record (via ECF)


4813-1487-9982.v1
  5 8 Sou t h Ser vi ce Roa d   Su i te 200   M elvi lle, NY 1 1 7 47   Tel 631- 3 6 7 - 7 1 0 0   F a x 631 - 3 67 - 1 1 7 3   r gr dlaw.com
